STATE OF VERMONT

                                ENVIRONMENTAL COURT



                                 }
Appeals of Valsangiacomo, et al. }           Docket Nos. 130‐8‐03 Vtec and 64‐4‐04 Vtec
                                 } 
                                 }

                      Decision and Order on Post‐Judgment Motions

       In Docket No. 130‐8‐03 Vtec, Appellants Oreste and Helen Valsangiacomo, Donald

and Valencia Giroux, Karen Lane,  Joelen Mulvaney, Richard and Joan Parnigoni, Yvette

Roy, Madeleine Simonetta, Edward Stanak, Mary Welch and Richard Wobby, Sr., appealed

from the July 21, 2003 decision of the Development Review Board (DRB) of the City of

Barre,  approving  an  application  to  demolish  a  former  convent  building  at  79  Summer

Street.  That appeal was effectively superseded by or merged into Docket No. 64‐4‐04 Vtec,

in which the same appellants except for Richard Wobby, Sr., appealed from the March 9,

2004 decision of the DRB to approve the demolition of the convent in connection with its

approval of a site plan for construction of an addition to the school and a two‐car garage

to  serve  the  rectory,  with  associated  redesign  of  the  on‐site  vehicular  and  pedestrian

circulation and parking, access to the street, paving, and landscaping, including relocation

of an existing statue and memorial garden.  Appellants are represented by Stephanie J.

Kaplan, Esq.; Appellee‐Applicants Roman Catholic Diocese of Burlington and its Parish of

St. Monica are represented by William M. O’Brien, Esq.; the City of Barre is represented by

Oliver L. Twombly, Esq.

       In the decision on the merits of the appeals, this Court denied the site plan proposal

for failing to provide adequate vehicular access, circulation and parking, and for failing

adequately to separate vehicles and pedestrians.  In that decision, the Court determined


                                                1
that 

        improvements  to  the  on‐site  circulation  and  parking  on  the  St.  Monica
        campus  associated  with  the  dropping  off  and  picking  up  of  the  school
        children would provide a significant benefit to the city if the improvements
        were  to  reduce  the  potential  for  vehicle‐to‐vehicle  conflict  and  vehicle‐
        pedestrian conflict on the nearby streets and sidewalks during the drop‐off
        and  pick‐up  periods  for  the  school.    That  is,  it  would  benefit  the
        municipality, as well as the users of the St. Monica campus, to move this
        currently chaotic and unsafe student drop‐off and pick‐up function onto the
        St. Monica campus.  There is no question that the current situation is chaotic
        and dangerous, and that a well‐designed one‐way loop system would be an
        improvement in safety, especially for the children.

However, the Court determined that the proposed site plan would not adequately perform

that  function.    The  site  plan  application  was  therefore  denied  without  prejudice  to

Appellant‐Applicants’  redesign  of  and  application  for  a  future  parking  and  on‐site

circulation proposal to provide safe play areas for the children; adequate and orderly on‐

site  parking;  and  a  circulation  scheme  that  would  facilitate  the  drop‐off  and  pick‐up

functions discussed in this decision, as well as the other uses on the St. Monica campus.

        Because  the  ordinance  allowed  consideration  of  approval  of  the  proposed

demolition of the convent  only in conjunction with the approval of a specific site plan, and

because the proposed site plan was denied, the demolition of the convent was also denied.

The  denial  of  demolition  was  made  specifically  without  prejudice  to  the  future

consideration of the convent’s demolition in connection with some future‐proposed site

plan.  Because the possibility of the future demolition of the convent was not ruled out by

this decision, the decision suggested that the parties might wish to undertake (or to allow

an historic preservation or history institution to undertake) to photograph or otherwise

document the convent building’s exterior and/or interior architecture, in case of any further

deterioration of the building during any further application process, regardless of when

or whether such a future application may be filed, or its ultimate outcome.


                                                2
Appellants’ Motion to Alter

        Appellants  have  moved  to  alter  the  Court’s  decision  and  order,  in  part  seeking

clarification of certain aspects of the decision, and in part seeking reconsideration of or

alterations to the Court’s factual findings on the historical significance of the convent and

on an issue of the number of parking spaces.

        A motion to alter or amend under Vermont Rule of Civil Procedure 59(e) is a vehicle

that  “allows  the  trial  court  to  revise  its  initial  judgment  if  necessary  to  relieve  a  party

against the unjust operation of the record resulting from the mistake or inadvertence of the

court and not the fault or neglect of a party.”  Rubin v. Sterling Enterprises, Inc., 164 Vt.

582, 588 (1996).  However, Rule 59(e) is considered an extraordinary remedy that should

be used sparingly; the decision whether to grant such relief lies within the discretion of the

trial court.  11 Wright, Miller & Kane, Federal Practice and Procedure: Civil 2d § 2810.1; see

Rubin, 164 Vt. at 588 (citing In re Kostenblatt, 161 Vt. 292, 302 (1994)).

        Appellants first argue that the Court made incomplete findings under §10.2.07 of the

Zoning Regulations.  Appellants are correct that approval of a demolition requires the

Court to find that “[t]he structure is determined to be a deterrent to a major improvement

that  will  be  a  clear  and  substantial  benefit  to  the  community.”  However,  before

determining  whether  the  structure  sought  to  be  demolished  is  a  deterrent  to  a  major

improvement,  and  whether  that  specific  proposed  improvement  will  be  a  clear  and

substantial  benefit  to  the  community,  the  Court  must  determine  what  that  specific

proposed  major  improvement  would  be,  and  whether  it,  itself,  qualifies  for  site  plan

approval.  That is, approval of a proposed demolition cannot be considered in a vacuum;

rather, as we ruled in the October 5, 2004 decision on Motions for Summary Judgment, at

pp. 3–4, the Court first has to determine what the major improvement is, against which the

proposed demolition is to be balanced, and to determine whether that particular major

improvement will be a clear and substantial benefit to the community.  In the present case,

                                                    3
while the Court did determine that it would benefit the municipality, as well as the users

of the St. Monica campus, to move the currently chaotic and unsafe student drop‐off and

pick‐up function onto the St. Monica campus, the Court did not approve a site plan that

would accomplish that result.  There is therefore nothing against which the proposal to

demolish  the  convent  can  be  balanced,  and  any  further  findings  or  conclusions  under

§10.2.07 would be premature and inappropriately advisory.

       Appellants’  second  and  third  arguments  relate  to  the  Court’s  factual  findings

regarding the historical significance of the convent and the parking reconfiguration.  The

Court has fully reviewed the evidence and its findings regarding the historical significance

of  the  convent  building  in  the  context  of  the  other  St.  Monica  campus  buildings,  and

declines  to  alter  those  findings.    However,  we  note  that  any  future  application  for

demolition of the convent will have to be reviewed in light of the particular on‐site parking

and circulation plan that is then proposed, if any.

       The Court has also fully reviewed the evidence and its findings regarding the total

number of parking spaces, and declines to alter those findings.  However, we will publish

today’s order so that it is available to anyone reading the original decision.  Appellants are

correct  that  at  least  five  parking  spaces  on  Summer  Street  would  be  lost  if  the  then‐

proposed site plan were implemented; however, the challenged finding is correct in that

it refers to the total number of parking spaces associated with the property, considering

together the sum of the available on‐street and off‐street (on‐site) parking spaces.  The issue

of whether the City would find any number or configuration of new on‐site spaces to be

as good as or better than the lost off‐site spaces will have to await a new proposal, if any.

In fact, a redesigned proposal may involve an altogether different configuration of on‐street

and off street (on‐site) spaces.  

       Appellants also request clarification of the Court’s statement on page twenty‐two

of its decision related to documentation of the convent as it currently exists.  As described

                                                 4
above, by that statement the Court was simply encouraging the parties to collaborate with

respect to documentation of the architecture of the convent as it currently exists, regardless

of any future redesigned site plans, or whether such plans may or may not call for the

demolition of the convent building.  



Appellants’ Motion for Sanctions

       Appellants’ Supplemental Motion for Sanctions represents the culmination of a long

history of discovery‐related disputes in this case.  On October 22, 2004, the Court issued

a Discovery Order, stipulated by the parties, setting forth a pre‐trial discovery schedule.

Pursuant to the Order, the parties’ first sets of written discovery requests were to be served

by  October  26,  2004  and  responses  were  to  be  served  by  November  9,  2004.    Any

subsequent  written  discovery  requests  were  to  be  served  by  November  16,  2004,  with

responses  due  by  December  3,  2004.    Any  depositions  were  to  take  place  between

November 9 and  23,  if  possible, but  in any event no later than December 3, 2004.    All

discovery was to be completed by December 8, 2004.  Four days of trial were scheduled for

mid‐December 2004 based upon this schedule.  

       Appellee‐Applicants’ responses to Appellants’ first set of discovery requests were

served late and the responses did not contain the required level of detail regarding certain

of Appellee‐Applicants’ designated witnesses’ future testimony.  This made it necessary

for Appellants’ counsel to engage in extensive written correspondence with counsel for

Appellee‐Applicants to attempt to obtain complete responses.

       On November 30, 2004, this Court held a telephone conference to discuss the scope

of the upcoming evidentiary hearings scheduled for mid‐December of 2004, during which

Appellee‐Applicants also agreed to provide Appellants with complete responses to the

outstanding discovery requests by December 3.  As the information had not been provided

by December 6, 2004, a week before the scheduled hearing on the merits was to begin,

                                              5
Appellants moved to compel and for sanctions, seeking exclusion of certain witnesses from

trial,  or  in  the  alternative,  an  order  compelling  Appellee‐Applicants  to  provide  the

requested information, together with sanctions in the form of attorney fees.  The Court held

a telephone conference on December 7, at which the parties agreed to work together on the

discovery issues, and to report back to the Court at yet another telephone conference held

on December 9, and an additional telephone conference held with an audio tape record on

December 10, at which the trial was rescheduled for four days in January, as the issues

relating to discovery and the scope of the issues on appeal made it impractical to use the

mid‐December dates.  Also at the December 10, 2004 telephone conference, the parties

agreed regarding the scope and applicability of ten of the twelve review criteria potentially

applicable to the proposed project, and the Court set a very short schedule for the filing of

the parties’ memoranda on the remaining disputed criteria, so as to meet the rescheduled

trial dates.  The Court ordered Appellee‐Applicants to provide the requested information,

and did not exclude any of Appellee‐Applicants’ witnesses, but postponed ruling on the

request for monetary sanctions pending the hearing on the merits of the appeal.

       The Court issued a written decision on the applicable review criteria on December

21,  2004.    As  Appellee‐Applicants  had  not  provided  the  requested  information  by

December 22, 2004, Appellants filed a second motion to compel and for sanctions on that

date, requesting an order awarding sanctions in the form of attorney fees, again without

requesting a specific monetary amount.  By December 22, 2004, Appellee‐Applicants had

provided responses to interrogatories for their experts Roger Dickinson and Greg Gossens,

and for some of their fact witnesses.  However, their responses regarding expert witnesses

were incomplete, and they failed to respond with respect to experts Peter John, Edward

Pearson,1 and Dennis Webster.  Appellee‐Applicants also did not provide responses to


       1
          Appellee‐Applicants later withdrew this witness.

                                              6
Appellants’ interrogatories regarding fact witnesses Perry Browning, William Bond, Paul

Hennessey, Fr. Peter Routhier, and Alfred Flory.  Due to the renewed motion to compel

and for sanctions, and the fact that the first date of the continued trial was scheduled for

January 4, 2005, the Court held another telephone conference on December 27, 2004 to

address  the  outstanding  discovery  issues  and  again  ordered  Appellee‐Applicants’

witnesses to provide complete responses to Appellants’ discovery requests by December

30, 2004, so that the trial could commence as scheduled on January 4, 2005.  The Court

declined to exclude any witnesses, but advised the parties that the Court would impose

monetary sanctions for the late disclosures in light of the trial date.  The Court suggested

that Appellants should wait until the close of trial to renew the motion for sanctions and

to file a final accounting, once all the consequences of the discovery violations were known.



       The hearing on the merits was held on four days in January of 2005,  during which

Appellee‐Applicants’ witnesses testified as to some evidence and expert opinions that had

not previously been disclosed to Appellants.  For example, on January 12, 2005, Appellee‐

Applicants’ expert architect, Mr. Gossens, testified that he had site plans and sketches in

his  office  files  that  had  not  been  provided  to  Appellants.    While  Appellee‐Applicants’

traffic expert, Mr. Dickinson, also testified on that date as to errors in his calculations that

had not been disclosed to Appellants prior to the hearing, he stated that he had only come

to realize the error on the morning of that trial date.   Nevertheless, those errors and the

change  in  his  testimony  required  Appellants’  traffic  expert  to  review  the  changed

information at trial in order to be able to respond to it during the scheduled trial dates. 

       Incorporating  the  discovery  issues  that  arose  at  trial,  as  well  as  this  history  of

discovery disputes, Appellants filed the renewed motion for sanctions anticipated by the

December 27, 2004 conference after the conclusion of the trial and the filing of the post‐trial

memoranda, seeking an award of attorney fees in the amount of $3,705.00 for attorney time

                                                 7
in preparation of the several discovery requests and motions for sanctions, and seeking an

award  of  costs  in  the  amount  of  $300.00  for  the  additional  time  of  Appellants’  expert

necessitated by Appellee‐Applicants’ failure to supplement its expert reports in a timely

fashion.  After the decision on the merits of the matter, Appellee‐Applicants were given an

opportunity to file any response to the issues raised by the three motions for sanctions, or

to the accounting filed with the second and third motions, but declined to do so.



        The primary purpose of the  civil discovery rules is to prevent surprises to one party

by requiring both parties to disclose witnesses, prospective testimony and other evidence

well in advance of trial.  White Current Corp. v. Vermont Elec. Co‐op., Inc., 158 Vt. 216, 223

(1992).  In keeping with this principle, Vermont Rule of Civil Procedure 26(f) allows for the

parties to frame a discovery plan, which the Court may then approve and enter as an order,

as was done in the present case in the October 2004 order.  Should a party fail to comply

with the discovery order, V.R.C.P. 37 allows the opposing party to seek sanctions.  V.R.C.P.

37(b)(2).

        The rule allows a court great latitude in the form sanctions may take.  The least

onerous  form  of  sanction  provides  for  the  offending  party  to  reimburse  the  opposing

party’s expenses caused by the offending party’s failure to cooperate, while more stringent

orders could include prohibiting the introduction of evidence, or even ordering dismissal

or a judgment by default in an appropriate case.  Cine Forty‐Second St. Theatre Corp. v.

Allied Artists’ Pictures Corp., 602 F.2d 1062, 1066 (2nd Cir. 1979) (interpreting identical

federal rule); see V.R.C.P. 37(b)(2).  Courts also possess broad powers to impose sanctions

for litigation practices that “disrupt the administration of justice.”  Martinelli v. Bridgeport

Roman Catholic Diocesan Corp., 179 F.R.D. 77, 80 (D. Conn. 1998).  Thus, where even a

negligent failure to produce discovery hinders a party’s pursuit of the case,  sanctions may

be  appropriate.    Id.  at  81  (noting  that  “[t]he  timing  of  discovery  is  as  important  as  its

                                                   8
content.”).  Further, if the offending party withholds key information that requires the

opposing  party  to  engage  in  discovery  over  and  above  that  which  would  be  required

absent the delay, it is appropriate for the offending party to shoulder the expenses incurred

in attempts by the opposing party to gain the requested information.  Id. at 82. 

       In the present case, the Court gave Appellee‐Applicants repeated opportunities to

come into compliance, first with the parties’ own stipulated discovery schedule, and then

with several subsequent deadlines set by the Court.  Appellee‐Applicants’ repeated failure

to disclose witnesses, to provide responses to written discovery requests, and to produce

documents  to  Appellants  pursuant  to  the  discovery  scheduling  order  and  the  Court’s

subsequent discovery rulings caused Appellants to have to engage in discovery over and

above what they would otherwise have had to seek had Appellee‐Applicants followed the

rules or sought extensions of the deadlines from the Court.  

       This behavior caused Appellants’ counsel to have to repeatedly request information

via telephone, electronic mail, and written letters, and to request the assistance of the Court

through three written motions to compel or for sanctions and several oral arguments in the

various  pretrial  conferences,  to  produce  information  which  should  have  been  timely

provided in response to Appellants’ original discovery requests and the various scheduling

conferences.  In addition to the pretrial work, at trial, Appellee‐Applicants’ last‐minute

production of documents relied upon by Appellee‐Applicants’ experts required Appellants

to incur additional attorney fees to completely prepare their case, in addition to incurring

modest additional expert witness costs for Appellants’ expert to review some of the newly‐

produced information.

       Appellee‐Applicants have not disputed Appellants’ factual allegations regarding the

discovery  violations  and  have  not  argued  that  the  amount  of  fees  or  costs  sought  by

Appellants  is  unreasonable.    Appellee‐Applicants  have  offered  as  a  defense  only  the

argument  that  Appellants  were  not  prejudiced  by  Appellee‐Applicants’  delayed

                                               9
production  due  to  the  lengthy  history  of  the  dispute,  arguing  that  Appellants  were

therefore generally familiar with Appellee‐Applicants’ evidence and legal theories.  

       No matter how familiar Appellants and their counsel had become with the case, the

prejudice  Appellants  suffered  here  was  in  the  form  of  monetary  loss  due  to  the  time

expended by their attorney in repeatedly having to engage Appellee‐Applicants’ counsel

and  seek  the  assistance  of  the  Court  in  an  effort  to  extract  information  that  Appellee‐

Applicants should have provided in response to written discovery requests, including the

time  required  to  prepare  various  motions  to  compel  production  of  that  information.

Regardless  of  whether  Appellants  were  generally  familiar  with  Appellee‐Applicants’

arguments and evidence, Appellee‐Applicants nevertheless were required by the rules to

comply with the rules of discovery to avoid surprise or unnecessary delay.  They did not

do so in a timely fashion even after the trial was postponed to allow them to do so.



       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that

Appellants’  Motion  to  Alter  is  DENIED  and  Appellants’  motion  for  sanctions  is

GRANTED.  Judgment is hereby entered against Appellee‐Applicants in the amount of

$3,705.00 in attorney fees and $300.00 in costs. 



       Dated at Berlin, Vermont, this 10th day of October, 2006.




                                      ______________________________________
                                      Merideth Wright 
                                      Environmental Judge




                                                 10